Citation Nr: 1629602	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  12-31 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating, based on individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before the undersigned at a March 2014 Video Conference hearing.  The hearing transcript is of record.  

In January 2015, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO denied the Veteran's TDIU claim in a July 2009 rating decision, but in light of the fact that the Veteran has been granted service connection for other disabilities since the July 2009 denial, including bilateral hearing loss and tinnitus, and an increased rating for his service-connected PTSD, and he now meets the schedular criteria for entitlement to TDIU; the Board finds that the issue should be reexamined.

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2015) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  
The central inquiry is, "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

The Veteran's Application for Increased Compensation Based on Unemployability (From 21-8940) indicates that he is 68 years old and that he was last employed in February 2007, as a letter carrier for the US Post Office.  He reported on the form that his non-service-connected back disability; his service-connected injury to muscle group II, residuals of shrapnel wound (gunshot wound); and his service-connected post-traumatic stress disorder (PTSD) prevent him from securing or following any substantially gainful occupation.  

The Veteran is currently service connected for an injury to muscle group II, residuals of shrapnel wound, right chest (previously rated as scar of the right axilla fossa, residuals of a gunshot wound), evaluated as 20 percent disabling since October 24, 1970, PTSD, evaluated as 50 percent disabling since November 6, 2008; bilateral hearing loss, evaluated as 20 percent disabling since February 17, 2016; and tinnitus, evaluated as 10 percent disabling since February 17, 2016.  He has had a combined evaluation of 70 percent (with at least one disability rated as 40 percent disabling) since February 17, 2016.  Therefore, he now meets the schedular criteria for TDIU as of February 17, 2016.

The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In addition, 38 C.F.R. § 4.16 holds that the Board must consider the impact of all of the Veteran's service-connected conditions on his ability to obtain and maintain gainful employment.  

The Veteran was afforded VA examinations for his service-connected muscle group injury, PTSD, bilateral hearing loss and tinnitus, during the course of the appeal.  The VA examiners have opined that the Veteran is not unemployable due to his muscle group injury and PTSD alone.  The Veteran has reported employment difficulties due to his bilateral hearing loss and tinnitus, but no medical opinion as to whether these disabilities cause the Veteran to be unemployable has been submitted.  

Moreover, there is no medical opinion of record addressing the impact of all of the Veteran's currently service-connected disabilities on his ability to work.  Accordingly, the Board finds it necessary to remand the issue of entitlement to a TDIU, in order for another VA examiner to provide a medical opinion as to whether the Veteran is unemployable due to the combined effect of all of his currently service-connected disabilities.

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2015).
Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims folder.

If the Veteran has filed a workers compensation claim with the postal service, he should indicate.

2.  Following completion of the above, provide the Veteran's claims file to an appropriate clinician to provide an opinion regarding the impact of the Veteran's service-connected disabilities on his ability to work.  An in-person examination is only required if deemed necessary by the examiner.  

A copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a.  If a new examination is warranted, the examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Based on a review of the claims file, the examiner must provide a functional assessment of the Veteran's service-connected disabilities and his ability to work, consistent with his education and occupational experience, and without consideration of his age or non-service-connected disabilities.  

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the claim, based on the entirety of the evidence.

4.  If the benefit on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

